OPINION OF THE COURT
Order affirmed, with costs, for the reasons stated in the memorandum at the Appellate Division (74 AD2d 940), and question certified answered in the negative. It is noted that we are not here concerned with possible differences between CPLR 317 and 5015, the moving papers on this motion being insufficient to establish a meritorious defense.
Concur: Chief Judge Cooke and Judges Jasen, Jones and Wachtler. Judge Meyer dissents and votes to reverse in an opinion in which Judges Gabrielli and FuChsberg concur.